Citation Nr: 0926324	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-00 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran serviced on active duty from April 1945 to 
January 1948.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an adverse action of the Department of Veterans 
Affairs (VA) Regional Office in Providence, Rhode Island 
(RO).  


FINDINGS OF FACT

1.  The Veteran died in November 2003 at the age of 76.  
According to the death certificate, the immediate cause of 
death was emphysema; a cerebrovascular accident was listed as 
a significant condition contributing to death but not due to 
the immediate cause of death.     

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral vesicular eczema of the hands, 10 
percent disabling; deviation of the nasal septum to the left, 
noncompensable; and an incomplete umbilical hernia, 
asymptomatic and congenital, noncompensable.  He was 
receiving nonservice-connected pension benefits.

3.  The countable income for all periods pertinent to the 
appellant's claim exceeds the maximum annual income for 
pension benefits.


CONCLUSION OF LAW

The appellant's countable income precludes granting pension 
benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541 (West 2002).  The surviving 
spouse of a veteran who meets the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273 (2008).

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. 
§ 1521.  In determining countable income, all payments of any 
kind or from any source will be included unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. §§ 3.262, 3.271, 3.272 (2008).

In February 2004, the appellant filed an application (VA Form 
21-534) for death pension.  In March 2004 the RO issued a 
decision notifying her that her claim for VA pension benefits 
was denied because her countable income exceeded the maximum 
annual pension rate.

According to the appellant's January 2004 claim, her income 
from Social Security Administration (SSA) benefits was $923 a 
month, which translates to $11,076 a year.  Yearly medical 
expenses beginning after the Veteran's death were under 
$4000.  The maximum annual pension rate (MAPR) is set by 
Congress.  That rate, which may change yearly, is published 
in Appendix B of the Veterans Benefits Administration Manual 
M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 
3.23.  The MAPR is revised every December 1st and is 
applicable for the following 12-month period.  The MAPR for a 
surviving spouse with no dependents was $6634 beginning 
December 1, 2003.  Effective December 1, 2004, the MAPR for a 
surviving spouse with no children was $6814.  Effective 
December 1, 2005, the MAPR for a surviving spouse with no 
children was $7094.  VA Manual M21-1, Appendix B.  

The MAPR, although published in Appendix B of VA Manual M21-
1, is to be given the same force and effect as published in 
VA regulations.  38 C.F.R. § 3.21.  

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272 and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.

In summary, the evidence of record shows the appellant filed 
a claim for death benefits in January 2004, received by VA in 
February 2004, and that her countable income exceeds the 
statutory limits for entitlement to pension benefits.  For 
her medical expenses to be sufficient to reduce her income to 
below the MAPR between December 2003 and December 2004, they 
would have to have been more than $4773 (medical expenses 
only counted above $331 that represents 5 percent of the 
maximum annual death pension rate of $6634).  The amount of 
$4773 is the amount obtained when subtracting the appellant's 
SSA benefits ($11,076) from the applicable MAPR ($6634) and 
adding the $331 that cannot be counted in determining the 
appellant's medical expenses.  The Board notes that there is 
no contention that the appellant had annual unreimbursed 
medical expenses between December 1, 2003 and November 30, 
2004 that were anywhere near $4773.  There is also no 
evidence or contention that the appellant's medical expenses 
were high enough in later years to allow a grant of death 
pension benefits.  

The Board is very sympathetic to the appellant's loss and 
recognizes the Veteran's meritorious service and the 
contributions he made to his country.  The Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  The law specifically prohibits the payment of VA 
pension benefits to those whose countable income exceeds 
statutory limits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's countable income exceeds 
the statutory limits, she is not legally entitled to pension 
benefits.  Thus, her claim must be denied.

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See also VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


